Citation Nr: 9914279	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the right thigh, 
Muscle Group XVII, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from January 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied a claim of 
entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the right thigh, 
Muscle Group XVII, evaluated as 20 percent disabling.  At 
that time, the RO also denied claims of entitlement to 
service connection for a right hip disorder and a back 
disorder.  In February 1995, a notice of disagreement as to 
all three denials was received, a statement of the case was 
issued, and a substantive appeal was received.  In September 
1997, the Board denied the claims of claims of entitlement to 
service connection for a right hip disorder and a back 
disorder, and remanded the increased rating issue.  In May 
1998, the Board again remanded the case for clarification as 
to the muscle group involved. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the right thigh, Muscle Group XVII, are 
productive of no more than moderate disability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for service-connected residuals of a shell fragment wound to 
the right thigh, Muscle Group XVII, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.56, 4.73, Diagnostic Code 5317 (1996 & 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been granted service-connection for residuals 
of a shell fragment wound to the right thigh, Muscle Group 
XVII.  The veteran's disability has been rated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5317.  

As an initial matter, the Board acknowledges that the 
veteran's claim for an increased rating was received in July 
1994, and that certain provisions in the Schedule for Rating 
Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board notes this change took effect subsequent to 
the receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski , 1 Vet. App. 519, 521 (1991).  Under the 
circumstances, the veteran's increased rating claim must also 
be reviewed in light of the regulatory changes dealing with 
the pertinent rating criteria as well as under the applicable 
regulations in effect when the veteran's claim were filed.  
See also Fischer v. West, 11 Vet. App. 121, 123 (1998) 
(applying Karnas to change in rating criteria for muscle 
injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  


Under the old rating criteria:

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection. 

     History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

     Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  

     History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present. 

     Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate track  
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  

     History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form.

     Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56 (1998).  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

     (ii)  History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection , 
or sloughing of soft parts, and intermuscular scarring. 

     (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

     (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.

     (iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

               (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

               (B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. 

               (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

               (D)  Visible or measurable atrophy.

               (E)  Adaptive contraction of an opposing group 
of muscles.

               (F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.

               (G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 

38 C.F.R. § 4.56 (1998).

Under both the old and the new version of the particular 
diagnostic code involved, DC 5317, moderate disability of the 
muscles of Group XVII warrants a 20 percent rating and 
moderately severe disability warrants a 40 percent rating.  
DC 5317 (1996), DC 5317 (1998).

The veteran's service medical records show that in February 
1945 he sustained two fragment wounds from a land mine which 
impacted near the crease of the buttocks.  The fragments 
entered at the anterior medial aspect of the right thigh, 
upper third.  In March 1945, the veteran sustained a second 
wound when a grenade fragment entered at the anterior medial 
aspect of the right thigh, proximal third.  Neither fragment 
resulted in an exit wound.  In May 1945, a one-inch fragment 
was removed from the veteran's thigh, and there was 
apparently some difficulty in healing.

The post-service medical records include a letter from James 
M. Shea, M.D., dated in August 1994, which states that the 
veteran walked with a limp and had two healed wounds at the 
anterior and posterior aspects of the right thigh.  The right 
thigh was visibly atrophic, at 3/4 inch less in circumference 
that the left thigh.  Knee jerks were 2+ and symmetrical.  
Sensation in the lower extremities was normal.  Leg lengths 
were equal and pedal pulses were good.  There was a full 
range of motion in the knees.  The relevant diagnosis was 
healed wounds of the right thigh.

A VA outpatient treatment reports, dated between 1994 and 
1996, show treatment for complaints of an antalgic gait and 
pain in the right leg and hip in association with diagnosed 
arthritis of the lumbosacral spine and right hip.   The 
veteran apparently underwent a right hip replacement in about 
February 1986, and received follow-up treatment for symptoms 
that included swelling of the right lower leg.

A VA examination report, dated in September 1996, shows that 
the veteran reported that he had undergone back surgery in 
the 1950's, and a right hip replacement in February 1996.  
The examiner indicated that the veteran had no symptoms 
affecting his lower extremities.  On examination, three well-
healed scars from shrapnel wounds were noted on the right 
upper thigh.  Two of the scars were two centimeters (cm.) in 
length and one scar was three cm. in length.  There were no 
neurovascular deficits present.  

A VA muscles examination report, dated in January 1998, shows 
that the veteran reported that he had swelling in his right 
leg.  The examiner indicated that this swelling was due to 
involvement of his veins, and that there were no real flare-
ups of the shrapnel injury.  The examiner further indicated 
that there was no associated bony injury or vascular injury, 
and that the veteran denied any symptoms referable to his 
shrapnel wound.  On examination, the veteran's scars were 
nontender and without adhesion.  There was definite tissue 
loss and loss of fascia.  There was no weakness of flexion or 
extension of the thighs or knees.  The thighs and knees were 
symmetrical.  The diagnosis was status post shrapnel wound 
right thigh, World War II involving the right posterior thigh 
and right buttocks.  Muscle groups involved 8 and 17.  
Residual scars of the right posterior buttock area and right 
anterior thigh.  The examiner stated that there was no 
functional loss or loss of coordination, and a moderate loss 
of fascia at the point of entry of the shrapnel wound.  There 
was also loss of muscle.  There was no soft or flabby muscles 
at the wound, or evidence of atrophy. 

An addendum to the January 1998 VA examination report, dated 
in June 1998, shows that the examiner stated that the only 
muscle group involved in the veteran's injury was muscle 
group 17.  The examiner further stated that muscle group 18 
was not involved (the Board notes that the examiner's 
reference to muscle group 18 is apparently a typographical 
error, as he only referred to muscle groups 8 and 17 in the 
January 1998 examination report).

The Board first notes that in evaluating the evidentiary 
record it is clear that many of the veteran's right leg 
complaints are mentioned in association with (nonservice-
connected) diagnosed arthritis of the lumbosacral spine and 
the right hip.  As for findings attributable to residuals of 
a shell fragment wound to the right thigh, Muscle Group XVII, 
while the examination reports show that the veteran has a 
moderate loss of deep fascia at the point of entry of the 
shrapnel wound, as well as a loss of muscle, there does not 
appear to be any functional loss or loss of coordination.  
The examiner at the January 1998 examination also reported 
that there was no atrophy and no weakness of flexion or 
extension of the thighs or knees.  It should also be noted 
that there is no evidence that the scars are tender or 
adherent.  

The Board does not doubt that the veteran's right thigh 
disability is productive of significant symptomatology, but 
after comparing the evidence with the rating criteria, the 
Board believes that a finding of no more than moderate 
disability is warranted under either the old or the new 
rating criteria. 

In reaching this decision, the Board has taken the veteran's 
pain symptoms and weakness into account to the extent they 
are supported by adequate pathology. 38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  In 
this case, the objective evidence of pathology is 
insufficient to show that the functional loss due to the 
veteran's right thigh disability impairs him to such a degree 
that he has the equivalent of moderately severe disability as 
required for a rating in excess of 20 percent under DC 5317.  
Specifically, although the veteran has a loss of fascia and 
muscle, the veteran denied any symptoms referable to his 
shrapnel wound during his most recent examination, and as 
stated previously, the evidence does not show functional loss 
or loss of coordination.  Therefore the objective evidence of 
pathology, to include muscle atrophy and tissue loss, does 
not warrant an increase in the 20 percent rating.  
Accordingly, a rating in excess of 20 percent is not 
warranted for the veteran's service-connected residuals of a 
shell fragment wound to the right thigh, Muscle Group XVII, 
under DC 5317. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

